Citation Nr: 0704310	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-33 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to benefits based 
on revocation of forfeiture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





INTRODUCTION

The appellant had periods of service with the Philippine Army 
from August 1941 to March 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines, which determined that new and 
material evidence had not been obtained to reopen a claim of 
entitlement to benefits that had previously been denied based 
on the forfeiture of entitlement to such benefits.


FINDINGS OF FACT

1.  The Board denied entitlement to VA benefits based on a 
forfeiture of any entitlement thereto in a September 1953 
decision.  The appellant was notified of this decision.

2.  Evidence obtained since the Board's September 1953 
decision denying entitlement to VA benefits based on a 
forfeiture of any entitlement thereto does not relate to an 
unestablished fact necessary to substantiate the claim nor 
does it raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Evidence obtained since the Board denied entitlement to 
VA benefits based on a forfeiture of any entitlement thereto 
is not new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

2.  The September 1953 decision of the Board denying the 
veteran's claim of entitlement to VA benefits is final and 
the claim is not reopened.  38 U.S.C.A. §§ 6104, 7104 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2003 and November 2003, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claim to reopen the previously 
denied claim of entitlement to VA benefits based on a 
revocation of a finding of forfeiture, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The November 2003 letter specifically 
advised the appellant that the evidence required to reopen 
needed to speak to the reason why his previous claim was 
denied which was evidence that he did not render assistance 
to an enemy of the United States nor did he sustain 
membership in the Bureau of Constabulary; this notice meets 
the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The letters also generally advised the appellant to submit 
any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the appellant is not prejudiced as he 
was given very specific notice with respect to the evidence 
needed to reopen his claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Accordingly, the Board 
finds that VA met its duty to notify the appellant of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, a 
number of supplemental statements of the case were issued 
subsequent to the November 2003 notice, making it pre-
decisional as per Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006).  Thus, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board even though he 
declined to do so.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the appellant's claims file, 
and the appellant does not appear to contend otherwise.  In 
fact, in August 2004, the appellant advised VA that he did 
not desire a personal hearing and that he did not have any 
additional evidence to substantiate his claim.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the appellant and that no further 
action is necessary to meet the requirements of the VCAA.  
Therefore, the Board will not address the appellant's request 
to reopen his claim for entitlement to VA benefits.

In September 1953, the Board determined that the appellant 
had directly rendered assistance to an enemy of the United 
States during World War II and, as a consequence, forfeited 
all rights to VA benefits.  Because there was no appellate 
body to which the appellant could appeal that decision at the 
time of its being rendered, the Board's decision became 
final.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

The appellant now seeks to reopen his claim of entitlement to 
VA compensation benefits, again asserting that he is loyal to 
the United States and did not render assistance to an enemy.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers that relates to an unestablished fact necessary to 
substantiate the claim or evidence that raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the U.S. Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

With these considerations, the Board must now review all of 
the evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the last 
final decision in September 1953.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

At the time of the September 1953 decision, the record 
included captured enemy documents, Counter Intelligence Corps 
records and various affidavits of the veteran showing that he 
joined the Bureau of the Constabulary in August 1942 and 
entered active service in the Bureau as a commissioned 
officer in October 1942.  Records also show that the 
appellant served in the Bureau of Constabulary until March 
1945.  The veteran submitted an affidavit dated in October 
1947 from a gentlemen who attested to the fact that he 
appointed the appellant as an Intelligence Operative Agent in 
January 1943; a series of affidavits dated in 1946, 1947, and 
1952 reflecting fellow servicemen's recollection of the 
appellant being loyal to the United States during World War 
II; a January 1944 list of operatives which included the 
appellant's name; an April 1946 Affidavit of Philippine Army 
Personnel reflecting intelligence duties of the appellant 
during his service in the Bureau of the Constabulary; and, a 
June 1946 clearance sheet reflecting loyalty to the United 
States.

Based on the evidence outlined above, the Board found that 
the service documents outweighed subsequently documented 
loyalty statements and determined that the appellant had 
directly rendered assistance to an enemy of the United 
States.  As such, the Board found that the appellant 
forfeited all rights to VA benefits under the section of the 
United States Code that is now codified at 38 U.S.C.A. 
§ 6104.

Since the time of the September 1953 Board decision, the 
appellant has submitted copies of all affidavits and 
Philippine service documents previously before the Board as 
well as service documents dated in 1974 and 1980 reflecting 
meritorious service.  The appellant submitted affidavits 
dated in May 2003 of colleagues at the university at which he 
worked from 1965 to 1994, and of his priest, reflecting their 
belief that the appellant has the highest level of integrity 
and has maintained such level of integrity since they have 
known him.  The appellant also submitted an affidavit dated 
in August 2003 from a gentleman purporting to be the son of a 
provincial governor who recalled that the appellant acted as 
an operative in the G-2 section during World War II.  

Following a complete review of the record evidence, the Board 
finds that the evidence obtained since 1953 is new in that it 
was not previously before agency decision-makers, but it is 
not material because it does not speak to the appellant's 
extended period of service with the Bureau of Constabulary.  
The Board acknowledges that the August 2003 affidavit from 
the gentlemen purporting to have known the appellant in the 
1940s addresses his alleged service as an operative; however, 
the statement does not refute the facts that the appellant 
had an extended period of service with the Bureau and was 
determined to have aided an enemy of the United States.  
Accordingly, the Board cannot accept the document as proof of 
anything other than service with the Bureau during the time 
period in question.

The Board appreciates the appellant's efforts to establish 
that he has been a fine citizen since his service during 
World War II and the Board does not question his integrity 
within the context of his post-Bureau service and standing 
with his church.  The fact remains, however, that official 
service documents, including those captured from an enemy of 
the United States, reflect service deemed to be aiding such 
enemy.  Therefore, the claim cannot be reopened and remains 
denied. 



ORDER

New and material evidence not having been obtained, the claim 
of entitlement to VA benefits based on revocation of 
forfeiture is not reopened. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


